PER CURIAM:
This is an interlocutory appeal from a decision by the trial court to suppress evidence it deemed the fruit of an illegal stop of appellee. We reverse, finding that the police officers had sufficient “specific and articulable facts” to warrant an investigative stop. Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). We further find that the officers, after appellee’s response to the stop, had probable cause to arrest.
I.
The significant facts are as follows: Two plainclothes policemen, Officers Barrow and Queens, on patrol at 7 p. m. on January 22, 1977, received a radio lookout for two black males wanted in connection with a recent robbery. One suspect was described as 16-17 years old, 5'6" to 5'7" in height, of average build, wearing a long black coat and dark pants, and armed with a sawed-off shotgun. The second, was described as 16-17 years old, 5'6" to 5'7" in height, wearing an “Army-type” jacket and dark pants.
No more than 15 minutes later, the officers observed two black males walking along about six blocks from the scene of the robbery. One of them appeared to be 16-17 years old, 5'8" in height, and wearing a waist-length black jacket. The other, ap-pellee, was wearing an Army fatigue jacket. The officers stopped their car behind the two youths, and Officer Barrow got out. Officer Queens described the next events at the suppression hearing:
My partner exited the driver side of the vehicle which was close to the sidewalk where these two individuals were walking. He identified himself as a police officer by displaying his badge and his identification card. The suspects stopped. At that time, this defendant reached quickly, it looked like to me, under his coat and pulled out a shiny-looking object, and my partner yelled: Watch out, Gary! He’s got a gun. And when he did this it [the apparent weapon] simultaneously came out in seconds and pointed at my partner and — at which time, I fired one shot from my service revolver after stating — in fact, yelling to the defendant: “Drop it! Police officer.”
Appellee then dropped the “gun,” which actually was a hypodermic syringe and some packages of preludin, ran down the street, and hid under a car, where he ultimately was arrested.1
II.
The trial court granted appellee’s motion to suppress the syringe and the narcotics on the ground that the discrepancies between *474the radio dispatch and the actual appearance of the appellee and his companion were so significant that the stopping of the two was unreasonable.
The first question is whether the officer’s action in stopping appellee amounted to a “seizure,” within the meaning of the Fourth Amendment — an intrusion of such a character and degree that it had to be justified by “specific and articula-ble facts which, taken together with rational inferences from those facts,” led the officers “reasonably to conclude . . . that criminal activity [was] afoot.” Terry v. Ohio, supra at 21, 30, 88 S.Ct. at 1880, 1884. We agree with the trial court’s implicit finding that there was, and we so hold. Judge Nebeker, in his separate statement, observes that Terry did recognize a limited category of cases involving “personal intercourse between policemen and citizens,” id. at 19 n. 16, 88 S.Ct. at 1879, which do not amount to “seizures” and accordingly do not trigger the need for a constitutional justification. We believe, however, that this category is narrowly circumscribed by Terry’s further observation that a Fourth Amendment “seizure” occurs when liberty is restrained “by means of physical force or a show of authority.” Id. at 19 n. 16, 88 S.Ct. at 1879 n. 16.2 We cannot hold “plainly wrong,” D.C.Code 1973, § 17-305, the trial court’s implicit finding that a sufficient “show of authority” occurred when the officers stopped their car by the sidewalk where the youths were walking, and one officer exited, identified himself to the suspects as a policeman, and showed his badge and identification card.3
We do disagree, however, with the trial court’s finding that the officers lacked articulable suspicion to execute such a Terry stop. The similarities between the radio-run description and the appearances of appellee and his companion, together with their proximity to the scene, justified the initial stop. We have never required precise correlation between a victim’s description and the actual appearance of a suspect. See McMillan v. United States, D.C.App., 373 A.2d 912 (1977); Irby v. United States, D.C.App., 342 A.2d 33 (1975). On the basis of the record before us, the officers’ response to the sighting of these individuals was reasonable. We hold that the trial court’s finding to the contrary was “plainly wrong.” D.C.Code 1973, § 17-305.
The officer’s command, “Drop it!”, in response to appellee’s reaching into his pocket for what appeared to be a weapon was a reasonable response to the developing situation. If it were to be termed a “search,” it was reasonable as either the functional equivalent of a Terry frisk based on articulable suspicion — a protective measure to ensure that weapons were not used against the officers, Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972); Terry v. Ohio, supra, 392 U.S. at 23-24, 88 S.Ct. 1868—or as a full search based on probable cause (production of the apparent weapon) plus exigent circumstances. Coolidge v. New Hampshire, 403 U.S. 443, 474—75, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). Accordingly, the syringe and prelu-din packages were properly admissible into evidence.

Reversed.


. Appellee was charged with possession of a dangerous drug, D.C.Code 1973, § 33-702(a), and possession of narcotics paraphernalia, D.C. Code 1973, § 22-3601.


. See United States v. Burrell, D.C.App., 286 A.2d 845 (1972) (Gallagher, J., dissenting) for a thoughtful explanation of the perils of expanding the category of police activities deemed not to impinge upon interests protected by the Fourth Amendment.


. Contrary to the implication of Judge Nebeker’s statement, a Fourth Amendment “seizure” does not turn on whether a suspect is totally restrained, i. e., prevented from fleeing or from reaching for a weapon or contraband. Indeed, many suspects who are “seized,” within the meaning of the Fourth Amendment “show of authority” criterion, retain significant freedom of action. Evidence of such residual liberty cannot cancel the fact that an official restraint has been imposed amounting to constitutional encroachment. Thus, appellee’s reaching for a syringe does not suggest the lack of a stop in this case. To the contrary, it was a direct response to official conduct — a “show of authority” — constituting a stop. The police action here is wholly at odds with the casual police inquiry considered in Terry to be outside Fourth Amendment protection.